Exhibit 10.1


cerecorlogoa53.jpg [cerecorlogoa53.jpg]


Christopher Sullivan
1307 Towson Street
Baltimore, MD 21230


Dear Christopher:
On behalf of Cerecor Inc., a Delaware corporation (the “Company”), we are
pleased to formalize for you (“you” or the “Employee”) the terms of your
employment with the Company as set forth in this agreement (the “Agreement”).
1.In General. You will be employed by the Company, and your employment hereunder
shall be governed in accordance with the provisions set forth below. The
Agreement may not be modified, altered or changed, except by mutual agreement
between you and the Company which must be documented in writing and signed by
both parties. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, without the need for further agreement
or consent by either you or the Company. The failure of either party to enforce
any of the provisions in this Agreement shall not be construed to be a waiver of
the right of that party to enforce any such provision.
2.Position. Effective as of October 1, 2019, (the “Effective Date”), you will
serve as the Company’s Vice President of Finance, based in the Company’s
headquarters in Rockville, Maryland. You will report to the Company’s Chief
Financial Officer (“CFO”). During the Employment Term, you shall devote all your
business time, energy and skill and your best efforts to the performance of your
duties with the Company.
3.Term. This Agreement sets forth the terms and conditions of your employment
that shall apply commencing on the Effective Date and ending upon termination of
this Agreement by either party as described in Section 7 hereof (such period,
the “Employment Term”).
4.Base Salary. The Company agrees to pay you a base salary compensation at an
annual rate of not less than Two Hundred Fourteen Thousand Dollars (US
$214,000.00), payable in accordance with the regular payroll practices of the
Company. The base salary as increased from time to time shall constitute the
“Base Salary” for purposes of this Agreement. The Base Salary shall be subject
to annual review beginning in 2020 and may be increased, but not decreased, from
time to time; provided, however, that notwithstanding the foregoing, the
Employee’s Base Salary may be decreased in conjunction with a reduction in base
salary affecting all similarly-situated employees so long as the Employee will
not experience a proportional decrease greater than that of any other
similarly-situated employee.
5.Bonus Compensation.




--------------------------------------------------------------------------------




(a)    Stock Option Grants. During the Employment Term, subject to the approval
of the Company’s Board of Directors (the “Board”) and compliance with applicable
law and Nasdaq rules, you will be eligible to receive discretionary annual stock
option grants for the purchase of shares of the Company’s outstanding common
stock, as shall be determined by the Board or the Compensation Committee of the
Board, in its sole discretion, provided you are employed on the date such award
and pursuant to and subject to the terms and conditions of the Cerecor Inc. 2016
Equity Incentive Plan (the “Plan” ) and a stock option agreement as approved by
the Board.
(b)    Additional Grants. During the Employment Term, you will also be eligible
to receive additional discretionary annual equity awards determined by the Board
or the Compensation Committee of the Board, in its sole discretion, provided you
are employed on the date such award. Such awards may consist of restricted stock
or options to acquire shares of Cerecor common stock, pursuant to the terms,
conditions, and restrictions of this Agreement, the Plan or other future similar
plan and the form of award agreement thereunder.
(c)    Annual Bonus. During the Employment Term, you shall be eligible to
receive an annual discretionary bonus of up to thirty percent (30%) of your Base
Salary (pro-rated in 2018) as determined by the Board or the Compensation
Committee of the Board, in its sole discretion, provided you are employed on the
date such annual bonus is paid. Such bonus may consist of cash and/or grants of
additional equity awards in the Company, and is intended to be substantially
consistent with cash bonuses and equity award bonuses paid to executives of
similar grade in similarly situated companies in the biotechnology industry,
subject to the results of operations and financial condition of the Company and
your level of individual performance.
6.Employee Benefits. You shall be entitled to participate in any employee
benefit plan that the Company has adopted or may adopt, maintain or contribute
to for the benefit of its employees generally, subject to satisfying the
applicable eligibility requirements. Notwithstanding the foregoing, the Company
may modify or terminate any employee benefit plan at any time, provided that
such modification or termination is conducted in compliance with applicable law
and applied consistently to all similarly situated employees. You will be
eligible for all paid holiday time observed by the Company. In addition, you
will be provided twenty (20) days of paid vacation per year. Vacation days will
accrue and may be used in accordance with the Company’s written policies. Upon
presentation of appropriate documentation, you shall be reimbursed in accordance
with the Company’s expense reimbursement policy, for all reasonable business
expenses incurred in connection with the performance of your duties hereunder.
7.Termination of Employment.
(a)    Death or Disability. Your employment shall immediately terminate on the
date of your death or upon ten (10) days’ prior written notice by the Company
for a “Disability” (as defined in the Company’s long-term disability plan as in
effect from time to time or, if no such plan is in effect, as defined under Code
Section 409A (as defined in Section 19 below)); provided, however, nothing
herein shall give the Company the right to terminate you prior to discharging
its obligations, if any, under the Family and Medical Leave Act, the Americans
with Disabilities Act




--------------------------------------------------------------------------------




or any other applicable law. Upon your termination due to death or Disability,
you (or your estate or legal representative, if applicable) shall be entitled to
the following payments and benefits: (i) any unpaid Base Salary through the date
of termination, reimbursement for any unreimbursed business expenses under the
Company’s expense reimbursement policy incurred through the date of termination
and any accrued but unused vacation time in accordance with Company policy,
payable within thirty (30) days following such termination of employment, (ii)
all other vested payments, benefits or fringe benefits to which you shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant (collectively, the benefits
described in Sections 7(a)(i) and 7(a)(ii) hereof shall be hereafter referred to
as the “Accrued Benefits”), and (iii) continued payment of your Base Salary as
in effect immediately prior to your termination for six (6) consecutive months
following such termination.
(b)    For Cause. Your employment with the Company shall terminate immediately
upon written notice by the Company for Cause. “Cause” shall mean: (i) your
willful misconduct or gross negligence in the performance of your duties to the
Company that, if capable of cure, is not cured within thirty (30) days of your
receipt of written notice from the Company; (ii) your failure to perform your
duties to the Company or to follow the lawful directives of the Board acting
collectively (other than as a result of death or a physical or mental
incapacity) that, if capable of cure, is not cured within thirty (30) days of
your receipt of written notice from the Company; (iii) your indictment for,
conviction of, or pleading of guilty or nolo contendere to, a felony or any
crime involving moral turpitude; (iv) any act of theft, fraud, malfeasance or
dishonesty in connection with the performance of your duties to the Company; or
(v) a material breach of this Agreement or any other agreement with the Company,
or a material violation of the Company’s code of conduct or other written policy
that, if capable of cure, is not cured within thirty (30) days of your receipt
of written notice from the Company. Upon a termination for Cause, the Company
shall pay to you only the Accrued Benefits.
(c)    Without Cause. Your employment may be terminated by the Company without
Cause (other than for death or Disability) immediately upon written notice by
the Company. Upon a termination without Cause, subject to your compliance with
the obligations in Sections 8, 9 and 10 hereof, the Company shall pay to you the
following payments and benefits: (i) the Accrued Benefits; (ii) continued
payment of your Base Salary as in effect immediately prior to your termination
for twelve (12) consecutive months following such termination; (iii) your
prorated annual bonus earned in the year in which the termination occurs,
payable when such annual bonuses are paid to other executive employees of the
Company; (iv) full vesting of options awarded by the Company; and (v) if you
timely elect and remain eligible for continued health insurance coverage under
federal COBRA law or, if applicable, state insurance laws, the Company will pay
your COBRA or state continuation health insurance premiums until the earliest of
(x) the first anniversary of your termination; (y) expiration of your
continuation coverage under COBRA; or (z) the date when you are eligible for
substantially equivalent health insurance; provided, that the first payment
pursuant to clauses (ii) and (v) shall be made on the first payroll period after
the sixtieth (60th) day following such termination and shall include payment of
any amounts that would otherwise be due prior thereto. Provided, however, the
Company has the right to terminate its payment pursuant to clause (v) and
instead pay you a lump sum amount equal to the applicable COBRA premium
multiplied




--------------------------------------------------------------------------------




by the number of months remaining in the specified period if the Company
determines in its discretion that continued payment of the COBRA premiums is or
may be discriminatory under Section 105(h) of the Internal Revenue Code. In the
event of your termination by the Company without Cause (other than for Death or
Disability) within 6 months of a Change in Control, as defined in the Company’s
Amended and Restated 2016 Equity Incentive Plan, the payments pursuant to
clauses (i)-(iii) shall be made promptly after its closing or your termination,
whichever is later.
(d)    By Employee; For Good Reason. Your employment shall terminate upon your
written notice to the Company of a termination for any reason. “Good Reason”
shall mean, without your written consent, (i) a material diminution in your
duties, authorities or responsibilities (other than temporarily while physically
or mentally incapacitated), (ii) a material diminution of your Base Salary
hereunder except in conjunction with a reduction in base salary affecting all
similarly-situated employees or (iii) a material breach of this Agreement by the
Company. Notwithstanding the foregoing, any reasonable actions taken by the
Company to accommodate a disability of Employee or pursuant to the Family and
Medical Leave Act shall not constitute Good Reason for purposes of this
Agreement. You shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within thirty (30) days
after the first occurrence of such circumstances, and the Company shall have
thirty (30) days following the receipt of such notice to cure such alleged “Good
Reason” event. If the Company does not cure such event within the cure period,
you must terminate your employment within ten (10) days following the end of
such cure period, and if you do not do so, any claim of such circumstances as
“Good Reason” will be deemed irrevocably waived by you. Upon a termination for
Good Reason, you shall be entitled to the payments and benefits described in
Section 7(c) above, and you will not be bound by Section 9(b) hereof. Upon a
termination by you other than for Good Reason, the Company shall pay to you only
the Accrued Benefits.
8.Release. Any payments and benefits provided under this Agreement beyond the
Accrued Benefits shall only be payable if you execute and deliver to the Company
and do not revoke a general release of claims that may otherwise lie against the
Company and its related parties in a form reasonably satisfactory to the Company
(the “General Release”). The General Release shall be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination. The Company shall deliver to you such General Release
within seven (7) days after termination.
9.Restrictive Covenants.
(a)    Confidentiality. You agree that you shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
either during your employment or at any time thereafter, any business and
technical information or trade secrets, nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
which shall have been obtained by you during your employment by the Company (or
any predecessor). The foregoing shall not apply to information that (A) was
known to the public prior to its disclosure to you or (B) you are required to
disclose by applicable law, regulation or legal process (provided that you
provide the Company with prior notice of the contemplated




--------------------------------------------------------------------------------




disclosure and cooperate with the Company at its expense in seeking a protective
order or other appropriate protection of such information). The terms and
conditions of this Agreement shall remain strictly confidential, and you hereby
agree not to disclose the terms and conditions hereof to any person or entity,
other than immediate family members, legal advisors or personal tax or financial
advisors, or prospective future employers solely for the purpose of disclosing
the limitations on your conduct imposed by the provisions of this Section 9.
Notwithstanding the foregoing nondisclosure obligations, pursuant to 18 U.S.C.
Section 1833(b), Employee shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Provided further, nothing in this Agreement prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. You hereby acknowledge that you do not
need the prior authorization of the Company to make any such reports or
disclosures and that you are not required to notify the Company that you have
made such reports or disclosures.
(b)    Non-Compete. You acknowledge that you perform services of a unique nature
for the Company that are irreplaceable, and that your performance of such
services to a competing business may result in irreparable harm to the Company.
Accordingly, during the your employment hereunder and for a period of six (6)
months thereafter, you agree that you will not, directly or indirectly, own,
manage, operate, control, be employed by or render services to (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) any person, firm, corporation or other entity engaged in
competition with the Company or any of its subsidiaries or in any other material
business in which the Company or any of its subsidiaries is engaged on the date
of termination or in which they have planned, on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company or any of its subsidiaries conducts business. Notwithstanding the
foregoing, nothing herein shall prohibit you from being a passive owner of not
more than five percent (5%) of the equity securities of a publicly traded
corporation engaged in a business that is in competition with the Company or any
of its subsidiaries.
(c)    Non-Solicitation; Non-Interference. (i) During your employment with the
Company and for a period of one (1) year thereafter, you agree that you shall
not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, solicit, aid or induce any customer of the
Company or any of its subsidiaries with whom you had contacts on behalf of the
Company to purchase goods or services then sold by the Company or any of its
subsidiaries from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.
(ii)During your employment with the Company and for a period of one (1) year
thereafter, you agree that you shall not, directly or indirectly, individually
or on behalf of




--------------------------------------------------------------------------------




any other person, firm, corporation or other entity, (A) solicit, aid or induce
any employee, representative or agent of the Company or any of its subsidiaries
to leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or directly hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (B) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any of its subsidiaries and any of their respective
vendors, joint ventures or licensors. An employee, representative or agent shall
be deemed covered by this Section 9(c) if such person was employed or retained
during anytime within six (6) months prior to, or after, your termination of
employment.
(c)Non-Disparagement. You agree not to make negative comments or otherwise
disparage the Company (including its subsidiaries) or its officers, directors,
employees, shareholders, agents or products, in any manner likely to be harmful
to them or their business, business reputation or personal reputation. The
Company agrees to cause its senior executive management employees and the senior
executive management employees of its subsidiaries not to make negative comments
or otherwise disparage you, in any manner likely to be harmful to you or your
business, business reputation or personal reputation. The foregoing sentences
shall not be violated by truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings).
(d)Inventions. (i) You acknowledge and agree that all ideas, methods,
inventions, discoveries, improvements, work products or developments
(“Inventions”), whether patentable or unpatentable, (A) that relate to your work
with the Company, made or conceived by you, solely or jointly with others,
during the Employment Term, or (B) suggested by any work that you perform in
connection with the Company, either while performing your duties with the
Company or on your own time, but only insofar as the Inventions are related to
you work as an employee or other service provider to the Company, shall belong
exclusively to the Company (or its designee), whether or not patent applications
are filed thereon. You will keep full and complete written records (the
“Records”), in the manner prescribed by the Company, of all Inventions, and will
promptly disclose all Inventions completely and in writing to the Company. The
Records shall be the sole and exclusive property of the Company, and you will
surrender them upon the termination of the Employment Term, or upon the
Company’s request. You will assign to the Company the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in your name or in the
name of the Company (or its designee), applications for patents and equivalent
rights (the “Applications”). You will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all right full
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions. You will also execute assignments to the Company
(or its designee) of the Applications and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for its benefit. The Company will reimburse you for any reasonable,
documented out-of-pocket expenses incurred by you as a result of the Company’s




--------------------------------------------------------------------------------




request(s) in complying with this Section 9(f)(i), including travel, duplicating
or telephonic expenses incurred by you, but without additional compensation to
you from the Company.
(ii)    In addition, the Inventions will be deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Company and you agree that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to you. If the Inventions, or any portion thereof, are deemed not to
be Work for Hire, you hereby irrevocably convey, transfer and assign to the
Company all rights, in all media now known or hereinafter devised, throughout
the universe and in perpetuity, in and to the Inventions, including, without
limitation, all of your right, title and interest in the copyrights (and all
renewals, revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, you hereby waive any so-called “moral rights” with respect to the
Inventions. You hereby waive any and all currently existing and future monetary
rights in and to the Inventions and all patents that may issue thereon,
including, without limitation, any rights that would otherwise accrue to your
benefit by virtue of you being an employee of or other service provider to the
Company.
(e)Return of Company Property. On the date of your termination of employment
with the Company for any reason (or at any time prior thereto at the Company’s
request), you shall return all property belonging to the Company or its
subsidiaries (including, but not limited to, any Company- provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents and property belonging to the Company).
(f)Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.
(g)Tolling. In the event of any violation of the provisions of this Section 9
you acknowledge and agree that the post-termination restrictions contained in
this Section 9 shall be extended by a period equal to the period of such
violation, it being the intention of the parties hereto that the running of the
applicable post-termination restriction period shall be tolled during any period
of such violation.
(h)Survival of Provisions. The obligations contained in Sections 8, 9 and 10
hereof shall survive the termination or expiration of the Employment Term and
your employment with the Company and shall be fully enforceable thereafter.




--------------------------------------------------------------------------------




9.Cooperation. Upon the receipt of reasonable notice from the Company (including
outside counsel), you agree that while employed by the Company and thereafter,
you will respond and provide information with regard to matters in which you
have knowledge as a result of your employment with the Company, and will provide
reasonable assistance to the Company, its subsidiaries and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and will assist the Company and its subsidiaries in the
prosecution of any claims that may be made by the Company or its subsidiaries,
to the extent that such claims may relate to the period of your employment with
the Company. You agree to promptly inform the Company if you become aware of any
lawsuits involving such claims that may be filed or threatened against the
Company or its subsidiaries. You also agree to promptly inform the Company (to
the extent that you are legally permitted to do so) if you are asked to assist
in any investigation of the Company or its subsidiaries (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. Upon presentation of appropriate documentation,
the Company shall pay or reimburse you for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by you in complying with this
Section 10.
10.Equitable Relief and Other Remedies. You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8, 9 or 10 hereof would be inadequate and, in recognition
of this fact, you agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available. In the event a violation by you of
Section 9 or Section 10 hereof is determined by a court of competent
jurisdiction in any state, any severance being paid to you pursuant to this
Agreement or otherwise shall immediately cease, and any severance previously
paid to you (other than $1,000) shall be immediately repaid to the Company.
11.No Assignments. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto. The Company may assign this Agreement to any successor to
all or substantially all of the business and/or assets of the Company.
12.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
13.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
14.Governing Law; Disputes. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Maryland without regard to the choice of law principles thereof that would
result in the application of the laws of any other




--------------------------------------------------------------------------------




jurisdiction. You and the Company agree that any action or proceeding to enforce
or arising out of this Agreement may be commenced in the state appellate courts
of Baltimore County, Maryland or the United States District Court located in
Baltimore, Maryland. You and the Company consent to such jurisdiction, agree
that venue will be proper in such courts and waive any objections upon “forum
non conveniens.”
15.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer or director as may be designated by the Board
acting collectively. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and supersedes any and
all prior agreements or understandings between you and the Company or any of its
subsidiaries with respect to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
16.Representations. You represent and warrant to the Company that (a) you have
the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms,
and (b) you are not a party to any agreement or understanding, written or oral,
and is not subject to any restriction, which, in either case, could prevent you
from entering into this Agreement or performing all of your duties and
obligations hereunder.
17.Tax Withholding. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
18.Code Section 409A.
(a)The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on you by Code Section 409A or any damages for failing to comply with
Code Section 409A.
(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“non-qualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,




--------------------------------------------------------------------------------




references to a ‘termination,” ‘termination of employment” or like terms shall
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment that is considered non-qualified
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of your “separation from service”, and (B) the date of
your death (the “Delay_ Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 19 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to you in a lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 95(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of your
taxable year following the taxable year in which the expense occurred.
(d)For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement that is considered non-qualified deferred compensation.
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below.
Sincerely,
 
 
 
 
CERECOR INC.
 
 
 
 
 
 
 
By: /s/ Joseph Miller
 
September 26, 2019
 
Joseph Miller
 
Date
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Chris Sullivan
[SEAL]
September 26, 2019
 
Christopher Sullivan
 
Date
 



